Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 17, 2021. 

Election/Restrictions
Applicant has elected without traverse the invention of Group II, Claims 5-11 and 42, drawn to a human B cell genomically modified to comprise a gene of interest that is to be inserted, classified in C12N 2510/02.
Within Group II, Applicant has elected the following species, wherein:
i) the engineered nucleases to perform the genomic modification is Cas9-gRNA ribonucleoprotein complex, as recited in Claim 22. 
It is noted that should Applicant traverse the species election requirement, that Applicant was invited to submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Applicant has not done so. 

Response to Amendment
Applicant believes that Claim 2 belongs to Group II.
Applicant’s argument(s) has been fully considered, but is not persuasive. Claim 2 is drawn to the B cell that does not express one or more endogenous proteins, which is a limitation not required by Group II. Rather, Claim 2 is considered to belong to non-elected Groups I and III. 

In the papers filed December 18, 2018, Applicant states (Remarks Made in Amendment, pgs 1-2) that insertion of an exogenous nucleic acid sequence at a BCR locus does not necessarily equate to a deletion of the endogenous functional antibody. As discussed during the interview of November 28, 2018, if one does not alter the start codon of the endogenous VDJ region, and the insertion is upstream of this region (e.g., upstream of V3-23 of VDJ), the endogenous gene could still be transcribed and expressed. Additionally, one could make the insertion downstream of the endogenous VDJ region (e.g., downstream of the final J segment of VDJ), with the result being that the endogenous gene is still transcribed and expressed. One could also make an insertion within the endogenous VDJ region such that one recreates this region. (In other words, to the extent one has interrupted the endogenous sequence, one can include in the inserted material the portion that was disrupted to re-establish the endogenous sequence.) Thus, as mentioned above and during the interview, insertion of an exogenous nucleic acid sequence at a BCR locus does not necessarily equate to a deletion of the endogenous functional antibody. During the interview, Applicant cited to instances in the application discussing insertion without mention of deletion and also to the Examples showing an upstream insertion that would not necessarily result in actual or even functional deletion of the endogenous BCR. The examples show insertions without deleting ‘at least a portion of the genes such that the gene is functionally inactive’. Thus, Applicant’s statements further speaks to Claim 2, being directed to genetic modification comprising a gene of interest that is to be deleted, to remain in presently non-elected Group I. 

	 
Amendments
           In the reply filed May 17, 2021, Applicant has cancelled Claims 27 and 42-44, amended Claims 1 and 8, and withdrawn Claims 12-26, 28-41, and 45-52. 
	Claims 1-26, 28-41, and 45-61 are pending.
In light of the indication of allowable subject matter, discussed below, the Examiner hereby rejoins Groups I (drawn to a human B cell genomically modified to comprise a gene of interest that is to be deleted), II (drawn to a human B cell genomically modified to comprise a gene of interest that is to be inserted), and III (drawn to a human B cell genomically modified to comprise a first gene of interest that is to be deleted and a second gene of interest to be inserted). 
	Claims 12-26, 28-41, and 45-52 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-11, and 53-61 are under consideration. 
	
Priority
This application is a continuation in part of PCT/US2016/025920 filed April 4, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/142,882, filed on April 3, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Allowable Subject Matter
1. 	The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 1 is directed to an isolated primary human B cell, comprising one or more genomic modifications, wherein said one or more genomic modifications comprise one or more nucleic acid sequence insertions at one or more B cell receptor loci, the one or more nucleic acid sequence insertions encoding an exogenous antibody and a marker, and wherein said B cell expresses the exogenous antibody.
In the papers filed December 18, 2018, Applicant states (Remarks Made in Amendment, pgs 1-2) that insertion of an exogenous nucleic acid sequence at a BCR locus does not necessarily equate to a deletion of the endogenous functional antibody. As discussed during the interview of November 28, 2018, if one does not alter the start codon of the endogenous VDJ region, and the insertion is upstream of this region (e.g., upstream of V3-23 of VDJ), the endogenous gene could still be transcribed and expressed. Additionally, one could make the insertion downstream of the endogenous VDJ region (e.g., downstream of the final J segment of VDJ), with the result being that the endogenous gene is still transcribed and expressed. One could also make an insertion within the endogenous VDJ region such that one recreates this region. (In other words, to the extent one has interrupted the endogenous sequence, one can include in the inserted material the portion that was disrupted to re-establish the endogenous sequence.) Thus, as mentioned above and during the interview, insertion of an exogenous nucleic acid sequence at a BCR locus does not necessarily equate to a deletion of the endogenous functional antibody. During the interview, Applicant cited to instances in the application 
Figures 24-25 disclose the introduction of epitope tags by homologous recombination into the BCR locus, and thus allows for the endogenous BCR locus to be expressed, for example.
Thus, to the extent that the breadth of independent Claim 1 encompasses one or more genomic modifications comprise one or more nucleic acid sequence insertions at one or more B cell receptor loci, the one or more nucleic acid sequence insertions encoding an exogenous antibody and a marker, and wherein said B cell expresses the exogenous antibody, and wherein said genomic modification(s) do not result in functional deletion of the genomically modified endogenous BCR, but rather allow the endogenous B cell receptor locus to be expressed even though said endogenous B cell receptor locus has been genomically modified, as disclosed per Figures 24-25, the Examiner cites the following prior art as it pertains to Applicant’s inventive concept. 

Bovia et al (Blood 101: 1727-1733, 2003) is considered relevant prior art for having taught the successful ability to transduce the artisan’s transgene of interest into primary human B cells. 
Frecha et al (Mol. Therapy 18(10): 1748-1757, 2010) is considered relevant prior art for having taught a novel lentiviral psuedotype vector that allows the ordinary artisan to transduce the artisan’s gene of interest into quiescent primary human B cells. 
Coughlin et al (Cancer Biol. & Therapy 2(5): 466-470, 2003) is considered relevant prior art for having taught the genetic modification of a human patient’s primary B cells as a cell-based approach to treat human disease. 

Buelow (U.S. Patent 8,907,157; priority to June 1, 2007) is considered relevant prior art for having disclosed site-specific meganucleases to insert an exogenous nucleic acid encoding an antibody (col. 4, lines 43-46). Buelow is distinguished from the instantly claimed invention for having disclosed that the exogenous antibody nucleic acid sequence inserted into a B cell receptor locus replaces the endogenous, immunoglobulin genes via homologous recombination (col. 3, lines 60-63; col. 12, lines 15-16); whereas, the instantly claimed invention allows for the endogenous gene could still be transcribed and expressed (Applicant’s Remarks Made in Amendment). 
Furthermore, Buelow discloses the host cell into which the genomic modification is introduced is an embryonic cell (col. 9, lines 10-11) for the purposes of making a transgenic non-human animal (coo. 17, line 28).

Ando et al (U.S. 2008/0159996) is considered relevant prior art for having disclosed the use of site-specific nucleases, e.g. zinc finger nucleases [0007-14], to introduce targeted genomic modifications in primary B lymphocytes, e.g. peripheral blood mononuclear cells [0016, 122].


Thus, while those of ordinary skill in the art previously recognized the scientific and technical concepts of:
i) gene delivery/expression vectors with which to genomically modify replicating or quiescent primary human B lymphocytes (Bovia et al, Frecha et al); 
ii) genetically modifying primary human B lymphocytes for therapeutic purposes (Coughlin et al); 
iii) genomically modifying pre-B lymphocytes to express the artisan’s heterologous antibody (Grawunder et al): 
iv) using site-specific endonucleases to perform targeted genomic modifications to express the artisan’s heterologous antibody (Beulow); and 
v) using site-specific endonucleases to perform targeted genomic modifications in human primary B lymphocytes (Ando et al), 
the prior art does not appear to teach or fairly suggest genomically modifying primary human B lymphocytes to comprise a heterologous nucleic acid encoding an antibody to be inserted into a B cell receptor locus such that the endogenous B cell receptor gene could still be transcribed and expressed (Applicant’s Remarks Made in Amendment). Rather, the art as a whole appears to teach that the inserted heterologous nucleic acid encoding an antibody would replace, and thus remove, the corresponding portion(s) of the endogenous B cell receptor locus.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on July 27, 2020 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
2. 	Claim(s) 1-4, 9-10, 53-56, and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jolly (U.S. 2004/0156832), as evidenced by Craig et al (U.S. Patent 8,883,150). 
Claim interpretation: Claim 1 is directed to an isolated primary human B cell, comprising one or more genomic modifications, wherein said one or more genomic modifications comprise one or more nucleic acid sequence insertions at one or more B cell receptor loci, the one or more nucleic acid sequence insertions encoding an exogenous antibody and a marker, and wherein said 
Newly amended recitation of the independent claim “wherein said genomic modifications do not result in actual deletion of at least one endogenous B cell receptor locus” encompasses embodiments whereby a first B cell receptor locus is inactivated or replaced by the insertion event, yet the corresponding allele is not inactivated, replaced, or otherwise modified. To put it another way, the claims are directed to cells that are heterozygous for the genomic modification. The instant recitation does not require the insertion event to not result in a deletion of the genomically modified BCR locus. Rather, it is reasonably interpreted to refer to the non-modified BCR locus allele.
	With respect to Claim 1, Jolly disclose an isolated primary human B cell [0033] (B lymphocytes, as opposed to B lymphocyte cell lines) genomically modified to comprise a nucleic acid encoding an exogenous antibody and a marker [0026], wherein the exogenous nucleic acid replaces the portion of the chromosome that corresponds to the endogenous B cell receptor locus [0028]. 
Jolly et al disclosed examples whereby the cells are heterozygous for the genomic modifications, e.g. Figure 3D subclones evidencing both germline and genomically modified, rearranged gene segments. Jolly et al disclosed that a V, D, and/or J region of the endogenous immunoglobulin gene may be replaced [0012], and thus, as per Applicant’s argument, “the entire endogenous B cell receptor is not deleted”. Further still, the constant (C) region exons of the endogenous B cell receptor locus are not deleted or replaced. Thus, here too, “the entire endogenous B cell receptor is not deleted”.
	With respect to Claim 2, Jolly disclose wherein the exogenous nucleic acid replaces the portion of the chromosome that corresponds to the endogenous B cell receptor locus [0028], and thus it is axiomatic that said B cell does not express its endogenous B cell receptor. 
With respect to Claim 53, Jolly disclose wherein the exogenous nucleic acid replaces the portion of the chromosome that corresponds to the endogenous B cell receptor locus [0028], and thus it is axiomatic that said B cell comprises a deletion of the one or more portions of the endogenous B cell receptor. 
With respect to Claim 3, Jolly disclose the genomically modified B cells are able to secrete the exogenous antibody ([0179], Example 8). 
With respect to Claim 4, Jolly disclose the exogenous antibody is specific for Rhesus factor (Example 4). 
With respect to Claims 9-10, Jolly disclose a population of genomically modified lymphocytes descended from genomically modified primary B lymphocyte [0037], e.g. as used for screening the cell library expressing immunoglobulins in the context of B cell receptors 
With respect to Claim 54, Jolly disclose the exogenous nucleic acid insertions encode light and heavy chains of the exogenous antibody ([0028], “immunoglobulin heavy and/or light chain”). 
With respect to Claim 55, Jolly disclose the one or more B cell receptor loci comprise at least one B cell receptor light chain locus and a B cell receptor heavy chain locus, thus replacing the corresponding B cell receptor loci in chromosome 2, 14 and/or 22, respectively [0028]. 
With respect to Claim 56, Jolly disclose the B cell receptor loci may be the V, D, and/or J regions of the immunoglobulin heavy and/or light chains [0012]. 
With respect to Claim 56, Jolly disclose the B cell receptor loci may be the V, D, and/or J regions of the immunoglobulin heavy and/or light chains [0012]. 
With respect to Claims 57-58, Jolly disclose the exogenous nucleic acid insertion is upstream of or at the IGV4-34 locus (Figure 1, 5’ flanking region which facilitates homologous recombination of the antibody regions [0026]). Craig et al evidence that the IGV4-34 locus is upstream of IGHV3-23 (Figure 1).
With respect to Claims 59-60, Jolly disclose the exogenous nucleic acid insertion is downstream of or at the IGHJ6 locus (Figure 1, 3’ flanking region which facilitates homologous recombination of the antibody regions [0026]).
With respect to Claim 61, Jolly disclose the marker may be a selectable marker [0026]. 
Thus, Jolly anticipates the claims. 

Response to Arguments
Applicant argues that Jolly discloses complete deletion of the entire endogenous B cell receptor. By contrast, amended Claim 1 recites that the genomic modifications do not result in actual deletion of at least one endogenous B cell receptor locus, rather, in the amended Claim 1, the entire endogenous B cell receptor is not deleted.
Applicant’s argument(s) has been fully considered, but is not persuasive. Newly amended recitation of the independent claim “wherein said genomic modifications do not result in actual deletion of at least one endogenous B cell receptor locus” encompasses embodiments whereby a first B cell receptor locus is inactivated or replaced by the insertion event, per Jolly, yet the corresponding allele is not inactivated, replaced, or otherwise modified. To put it another way, the claims are directed to cells that are heterozygous for the genomic modification. The instant recitation does not require the insertion event to not result in a deletion of the genomically modified BCR locus. Rather, instant recitation is reasonably interpreted to refer to the endogenous BCR locus allele that has not been genomically modified. Those of ordinary skill in the art immediately recognize that it is natural biological law that primary human B cells are entire endogenous B cell receptor is not deleted”. Further still, the constant (C) region exons of the endogenous B cell receptor locus are not deleted or replaced. Thus, here too, “the entire endogenous B cell receptor is not deleted”.

The Batista Declaration under 37 CFR 1.132 filed July 27, 2020 has been considered. 
Applicant argues, and Dr. Batista declares (¶4), that immortalized B cells are very different than primary B cells. 
Applicant’s argument(s) has been fully considered, but is not persuasive. While it is clear that “isolated primary human B cell” is understood in the art to mean that the B cells are obtained directly from said human, thus being “primary”, neither the instant claims nor the specification forbid said primary human B cell from being immortalized. That is to say, the broadest reasonable interpretation of “primary human B cell” reasonably encompasses oncogenic and/or tumorigenic B cells, which are naturally immortalized, as well as non-tumorigenic and/or non-oncogenic B cells, which are not immortalized. For example, Asfour et al (Biol. Trace Elem. Res. 120: 1-10, 2007) is considered relevant prior art for having taught the Non-Hodgkin’s Lymphoma B cells from human patients naturally comprise increased levels of Bcl-2, which renders said B cells immortal (pg 2, “The Bcl-2 protein families…..having an antiapoptotic influence on the cells, rendering the cells immortal”; pg 7, “Immortalization of malignant cells in lymphoma….is the result of the increased antiapoptotic properties”). Jolly disclosed the preferred cells may be B lymphocytes, or B lymphocyte cell lines, or B lymphoma cells, or B lymphoma cell lines [0033]. It is reasonably understood that the “cell lines” are not primary cells, and thus the B lymphocytes and/or B lymphoma cells are reasonably understood to refer to “primary B” cells. Thus, the instant claims do not, in fact, exclude immortalized B cells.

Applicant argues, and Dr. Batista declares (¶6) that Jolly Example 3 is directed to primary human B cells that have been immortalized to become a cell line. Jolly does not disclose or suggest genetically modifying primary B cells. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Jolly disclosed the preferred cells may be B lymphocytes, or B lymphocyte cell lines, or B lymphoma cells, or B lymphoma cell lines [0033]. It is reasonably understood that the “cell lines” are not primary cells, and thus the B lymphocytes and/or B lymphoma cells are reasonably understood to refer to “primary B” cells. Thus, the Examiner 
As a second matter, the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). 
In the instant case, Jolly disclosed the genetic constructs, e.g. chromosomes, may be introduced into the cell by various methods known in the art [0029, 154]. 
Gresch et al (Methods 33: 151-163, 2004) is considered relevant prior art for having taught the use of nucleofection technology to introduce the artisan’s nucleic acid molecule of interest into many different primary human cells, including primary human B cells (Table 1, “Reproducibility of the nucleofection of human primary cells”). 
Placantonakis et al (Stem Cells 27: 521-532, 2009) is considered relevant prior art for having taught that bacterial artificial chromosomes (BACs) may be readily introduced into the target host cell via nucleofection (pg 522, col.1, Materials and Methods).
Those of ordinary skill in the art previously recognized, and successfully reduced to practice, the technical solutions to introduce the artisan’s nucleic acid molecule into primary B cells, e.g. that nucleofection is an efficient means (Gresch et al) and that nucleofection can be predictably practiced with nucleic acid molecules as small as an expression vector (1.6kb, 4.6kb, 14.7kb, Gresch et al, pg 154, col. 2), or as large as artificial chromosomes (150-250kb, Placantonakis et al, pg 522, col. 2), and thus no undue experimentation is required.

Applicant argues, and Dr. Batista declares (¶7), that no genomic editing would be expected to occur at all due to the fundamental differences between rapidly dividing immortalized cells in a cell line and primary human B cells which do not naturally prolife rate.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, as discussed above, the broadest reasonable interpretation of the “primary human B cells” includes oncogenic/tumorigenic immortalized B cells directly obtained from the patient (Jolly, Asfour et al), whereby those of ordinary skill in the art immediately recognized that immortalized B cells are naturally dividing/replicating. 
As a second matter, to the extent that it might be necessary to stimulate non-immortalized, non-proliferating primary human B cells to proliferate in order to introduce the artisan’s nucleic acid molecule into the B cell, Pilon et al (J. Immunol. 3(146): 1047-1051, 1991) is considered relevant prior art for having taught that those of ordinary skill in the art previously recognized (at least 24 years(!) before the effective filing date of the instant application) that one can increase the transfection efficiency of primary human B cells, which are in a resting state, by simply activating them, thereby stimulating proliferation (pg 1050, col. 2, Discussion, “the transfection efficiency achieved with the activated human primary B cells was comparable to that reported for human lymphoblastoid cell lines”, “[A] significant finding in the present study is that resting unactivated B cells are also competent in taking up DNA”).
by simply activating them (Abstract, “the combination of TPA and ionomycin is a potent inducer of B cell proliferation”; pg 702, col. 2, Results 3.1 “TPA is mitogenic for B cells”; Figure 1).

Applicant argues, and Dr. Batista declares (¶8), that Jolly does not disclose an isolated primary human B cell that has been genetically edited as claimed because it was not technically possible to produce such a cell using his methods.
Applicant’s argument(s) has been fully considered, but is not persuasive. It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton."). In the instant case, the ordinary artisan is not required to use Jolly’s methods (Example 3) in order to introduce the nucleic acid molecule into the primary human B cells. And, in fact, Jolly does not restrict the means by which the nucleic acid is introduced into the primary human B cells. Rather, the ordinary artisan may use whatever means is known in the art to be enabled, e.g. nucleofection (Gresch et al).

Applicant argues, and Dr. Batista declares (¶14), that Jolly does not disclose methods for making genetically modified primary B cells with such a specifically located modification, nor were methods known in the field prior to the filing of the instant application in April 2015.
Applicant’s argument(s) has been fully considered, but is not persuasive. Jolly discloses [0012] that the introduced polynucleotide comprising the exogenous V, D, and/or J regions of an immunoglobulin heavy and/or light chain replaces the endogenous rearranged V(D)J immunoglobulin gene, such that the introduced polynucleotide yields a pro-B cell-like or germline-like state, said immunoglobulin loci being recognized by the ordinary artisan to be the B cell receptor loci ([0036], “ligands for the B cell receptor such as anti-Ig”; [0147], “that normally express immunoglobulins on their surface in the context of a B cell receptor complex”; [0170], “cell libraries expressing immunoglobulins in the context of B cell receptors, on the surface of the cells”), whereby the B cells may be primary human B cells ([0033], “B lymphocytes”, B cell lymphoma cell”), as opposed to B cell lines. Thus, the ordinary artisan clearly conceived of making genetically modified primary B cells with such a specifically located modification.

Applicant argues, and Dr. Batista declares (¶16b), that making this specific type of genomic modification where an insertion is made of an exogenous sequence requires a cut in the B cell's DNA at the specific target.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the instant independent claim places no requirement as to how the genetic modification is made within the target locus. Rather, it is only dependent Claims 6-8 that recite the use of engineered nucleases. 
As a second matter, Jolly et al disclosed that the vectors of the invention comprise 5’ and 3’ flanking regions for facilitating homologous recombination of the exogenous nucleic acid with the corresponding rearranged immunoglobulin gene (Figure 1, [0026], [0027], “the vectors 

Applicant argues, and Dr. Batista declares (¶18c), that the B cell must also express the exogenous antibody. This is significant because mere insertion of a sequence encoding an antibody will not result in the expression of that antibody.
Applicant’s argument(s) has been fully considered, but is not persuasive. Jolly disclosed that the genetically modified cells are expected to express the heterologous-encoded antibody, e.g. as per “Screening for Antigen-specific Immunglobulins” [0165].

Applicant argues, and Dr. Batista declares (¶20), that Hung published in 2017 (Exhibit 3) explains that both transient and stable integration methods of gene editing for primary B cells were known prior to its submission in August 2017, but that "neither platform is currently effective." Hung at 456. Hung discloses non-integrating vectors, such as a recombinant adenovirus and an Epstein-Barr virus, were capable of delivering transgenes as episomes (stand-alone DNA that is not integrated into the host cell's genome). Such non-integrating vectors would not have been capable of stabling integrating an exogenous sequence into the genome of a B cell, however, which is what is claimed. Thus, transient transformation processes that were known in the art as of April 2015 are not relevant to the claimed invention.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the instant claims place no minimum requirement to the efficiency by which the genetically modified B cells are made. Hung et al’s statements in the Introduction, clearly evidence that the ordinary artisan was enabled to transduce or transfect the target B cells using integrating and non-integrating vectors to express the artisan’s transgene of interest. 
As a second matter, Jolly et al disclosed that the vectors of the invention comprise 5’ and 3’ flanking regions for facilitating homologous recombination of the exogenous nucleic acid with the corresponding rearranged immunoglobulin gene (Figure 1, [0026], [0027], “the vectors disclosed herein facilitate replacement of the endogenous V(D)J rearrangement by introducing V, D, and/or J regions by homologous recombination”). Thus, the problem to solve by the ordinary artisan is to introduce the vector of Jolly into the primary human B cell. Jolly disclosed the genetic constructs, e.g. chromosomes, may be introduced into the cell by various methods known in the art [0029, 154]. Gresch et al (Methods 33: 151-163, 2004) taught the use of nucleofection technology to introduce the artisan’s nucleic acid molecule of interest into many different primary human cells, including primary human B cells (Table 1, “Reproducibility of the nucleofection of human primary cells”). Placantonakis et al (Stem Cells 27: 521-532, 2009) taught that bacterial artificial chromosomes (BACs) may be readily introduced into the target host cell via nucleofection (pg 522, col.1, Materials and Methods).
Those of ordinary skill in the art previously recognized that nucleofection is an efficient means to introduce the artisan’s nucleic acid molecule into primary B cells (Gresch et al) and that nucleofection can be predictably practiced with nucleic acid molecules as large as artificial chromosomes (Placantonakis et al). Thus, it is considered that the ordinary artisan was fully enabled to make the cells with no undue experimentation.

Applicant argues, and Dr. Batista declares (¶23), that Greiner et al (2019; Exhibit 4) notes that electroporation (which is used to introduce the exogenous materials into the cell) and 
Applicant’s argument(s) has been fully considered, but is not persuasive. The instant claims place no minimum requirement to the efficiency by which the genetically modified B cells are made. Greiner et al do not state that “greatly decreased” means that absolutely all the cells died. Rather, on its face, it is clear that some cells did, in fact, survive electroporation.

Applicant argues, and Dr. Batista declares (¶24), that, per Hung et al, homology-directed repair techniques had yet to be applied in the modification of primary human B cells. 
Applicant’s argument(s) has been fully considered, but is not persuasive. It is possible to make a 35 U.S.C. 102 rejection even if the reference does not itself teach one of ordinary skill how to practice the invention, i.e., how to make or use the article disclosed. If the reference teaches every claimed element of the article, secondary evidence, such as other patents or publications, can be cited to show public possession of the method of making and/or using. In re Donohue, 766 F.2d at 533, 226 USPQ at 621. In the instant case, Jolly et al disclosed that the vectors of the invention comprise 5’ and 3’ flanking regions for facilitating homologous recombination of the exogenous nucleic acid with the corresponding rearranged immunoglobulin gene (Figure 1, [0026], [0027], “the vectors disclosed herein facilitate replacement of the endogenous V(D)J rearrangement by introducing V, D, and/or J regions by homologous recombination”). Thus, the problem to solve by the ordinary artisan is to introduce the vector of Jolly into the primary human B cell. Jolly disclosed the genetic constructs, e.g. chromosomes, may be introduced into the cell by various methods known in the art [0029, 154]. Gresch et al (Methods 33: 151-163, 2004) taught the use of nucleofection technology to introduce the artisan’s nucleic acid molecule of interest into many different primary human cells, including primary human B cells (Table 1, “Reproducibility of the nucleofection of human primary cells”). Placantonakis et al (Stem Cells 27: 521-532, 2009) taught that bacterial artificial chromosomes (BACs) may be readily introduced into the target host cell via nucleofection (pg 522, col.1, Materials and Methods).
Those of ordinary skill in the art previously recognized that nucleofection is an efficient means to introduce the artisan’s nucleic acid molecule into primary B cells (Gresch et al) and that nucleofection can be predictably practiced with nucleic acid molecules as large as artificial chromosomes (Placantonakis et al). Thus, it is considered that the ordinary artisan was fully enabled to make the cells with no undue experimentation.

Applicant argues, and Dr. Batista declares (¶25), that homologous recombination had been used to modify the genomes of primary mouse B cells, and human B cell lines; however, these cell types differ from primary human B cells because the primary mouse B cells and human B cell lines naturally proliferate, rendering homologous recombination “readily feasible relative to resting B cells”. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, as discussed above, the broadest reasonable interpretation of the “primary human B cells” includes oncogenic/tumorigenic immortalized B cells directly obtained from the patient (Jolly, Asfour et al), whereby those of ordinary skill in the art immediately recognized that immortalized B cells are naturally dividing/replicating. 
As a second matter, to the extent that it might be necessary to stimulate non-immortalized, non-proliferating primary human B cells to proliferate in order to introduce the by simply activating them, thereby stimulating proliferation (pg 1050, col. 2, Discussion, “the transfection efficiency achieved with the activated human primary B cells was comparable to that reported for human lymphoblastoid cell lines”, “[A] significant finding in the present study is that resting unactivated B cells are also competent in taking up DNA”). Similarly, Roifman et al (Eur. J. Immunol. 17: 701-706, 1987) taught that that those of ordinary skill in the art previously recognized (at least 28 years(!) before the effective filing date of the instant application) that one can stimulate the proliferation of primary human B cells, which are in a resting state, by simply activating them (Abstract, “the combination of TPA and ionomycin is a potent inducer of B cell proliferation”; pg 702, col. 2, Results 3.1 “TPA is mitogenic for B cells”; Figure 1). Thus, those of ordinary skill in the art had long-recognized a solution to the problem of low transfection/transduction efficiency of resting primary human B cells. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It is proper to consider what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.

Applicant argues, and Dr. Batista declares (¶27), that Jolly relies on the cell line's ability to rapidly divide and by random chance incorporate the desired genetic sequence into the newly formed cells' genetic code. Figure 7 of Jolly shows that even after a 600x purification step, on day 4, the testing was able to detect 0.06% of the rapidly dividing cell line possessed the desired genetic makeup. This would not have been possible without rapidly dividing cells for a prolonged culture period.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, to the extent that it might be necessary to stimulate non-immortalized, non-proliferating primary human B cells to proliferate in order to introduce the artisan’s nucleic acid molecule into the B cell, Pilon et al (J. Immunol. 3(146): 1047-1051, 1991) taught that those of ordinary skill in the art previously recognized (at least 24 years(!) before the effective filing date of the instant application) that one can increase the transfection efficiency of primary human B cells, which are in a resting state, by simply activating them, thereby stimulating proliferation (pg 1050, col. 2, Discussion, “the transfection efficiency achieved with the activated human primary B cells was comparable to that reported for human lymphoblastoid cell lines”, “[A] significant finding in the present study is that resting unactivated B cells are also competent in taking up DNA”). Similarly, Roifman et al (Eur. J. Immunol. 17: 701-706, 1987) taught that that those of ordinary skill in the art previously recognized (at least 28 years(!) before the effective filing date of the instant application) that one can stimulate the proliferation of primary human B cells, which are in a resting state, by simply activating them (Abstract, “the combination of TPA and ionomycin is a potent inducer of B cell proliferation”; pg 702, col. 2, Results 3.1 “TPA is 
As a second matter, Applicant does not clearly articulate what element of Jolly’s example objectively constitutes “undue experimentation”. Jolly’s example per Figure 7 is directed to panning the cells to identify those that have produced an antibody in response to a target antigen [0242]. Furthermore, that Jolly disclosed a flow cytometry step to sort and select the desired cells does not constitute “undue experimentation”. 

Applicant argues, and Dr. Batista declares (¶28), that Jolly's method of homologous recombination in a B cell line would not have worked at all using primary human B cells because "to perform HR-mediated DNA repair, cells must proliferate."
Applicant’s argument(s) has been fully considered, but is not persuasive. To the extent that it might be necessary to stimulate non-immortalized, non-proliferating primary human B cells to proliferate in order to introduce the artisan’s nucleic acid molecule into the B cell, Pilon et al (J. Immunol. 3(146): 1047-1051, 1991) taught that those of ordinary skill in the art previously recognized (at least 24 years(!) before the effective filing date of the instant application) that one can increase the transfection efficiency of primary human B cells, which are in a resting state, by simply activating them, thereby stimulating proliferation (pg 1050, col. 2, Discussion, “the transfection efficiency achieved with the activated human primary B cells was comparable to that reported for human lymphoblastoid cell lines”, “[A] significant finding in the present study is that resting unactivated B cells are also competent in taking up DNA”). Similarly, Roifman et al (Eur. J. Immunol. 17: 701-706, 1987) taught that that those of ordinary skill in the art previously recognized (at least 28 years(!) before the effective filing date of the instant application) that one can stimulate the proliferation of primary human B cells, which are in a resting state, by simply activating them (Abstract, “the combination of TPA and ionomycin is a potent inducer of B cell proliferation”; pg 702, col. 2, Results 3.1 “TPA is mitogenic for B cells”; Figure 1). Thus, those of ordinary skill in the art had long-recognized a solution to the problem of low transfection/transduction efficiency of resting primary human B cells. 

Applicant argues, and Dr. Batista declares (¶29), that Hung (2018), Wu (2018) and Greiner (2019) represent the first three groups to publish a method of integrating an exogenous sequence into a targeted locus in a primary human B cell, and each one uses a different B cell activation cocktail. This shows that even by 2019, gene editing in primary human B cells was still groundbreaking work. Such B cell activation cocktails for use with homologous recombination in primary human B cells had not yet been published in April
2015.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, it is possible to make a 35 U.S.C. 102 rejection even if the reference does not itself teach one of ordinary skill how to practice the invention, i.e., how to make or use the article disclosed. If the reference teaches every claimed element of the article, secondary evidence, such as other patents or publications, can be cited to show public possession of the method of making and/or using. In re Donohue, 766 F.2d at 533, 226 USPQ at 621. In the instant case, the Examiner has not argued or cited that Jolly disclosed a working example in which homologous recombination was performed in primary human B cells. Rather, the Examiner points to where Jolly et al disclosed that the vectors of the invention comprise 5’ and 3’ flanking 
As a second matter, the instant claims do not require the use of any specific B cell activation cocktail in order to activate primary human B cells. As discussed above, those of ordinary skill in the art had long-recognized (at least 28 years(!) before the effective filing date of the instant application) that one can stimulate the proliferation of primary human B cells, which are in a resting state, by simply activating them with agents such as TPA and/or ionomycin (Roifman et al, Pilon et al), whereby activating B cells was previously recognized to enhance transfection of said primary human B cells (Pilon et al). 
Thus, it is considered that the ordinary artisan was fully enabled to make the cells with no undue experimentation.

Applicant argues, and Dr. Batista declares (¶30), that Jolly does not disclose a B cell activation cocktail that could have been used to make homologous recombination work on primary human B cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. As discussed above, the instant claims do not require the use of any specific B cell activation cocktail in order to activate primary human B cells. Furthermore, Jolly need not disclose that which was known by the ordinary artisan in the art, e.g. that one can stimulate the proliferation of primary human B cells, which are in a resting state, by simply activating them with agents such as TPA and/or ionomycin (Roifman et al, Pilon et al), whereby activating B cells was previously recognized to enhance transfection of said primary human B cells (Pilon et al). 

Applicant argues, and Dr. Batista declares (¶31), that the homologous recombination gene editing pathway also requires a cut to be made if the exogenous genetic sequence is to be inserted into a particular locus. Hung at 457 (describing CRISPR guide RNAs that target CCR5 or PRDMl); Wu at 5, 7 (describing CRISPR-targeting RNA used for on-target cutting of CD22 or CD19); Greiner at 370 ("In primary human B cells, RNPs were required to achieve editing, as delivery of Cas9 encoded by DNA or mRNA in combination with gRNAs targeting the model CXCR4 locus did not produce any cutting."). Hung, Wu, and Greiner are the first publications that I am aware of that disclosed targeted gene cutting in a primary human B cell.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the instant independent claim places no requirement as to how the genetic modification is made within the target locus. Rather, it is only dependent Claims 6-8 that recite the use of engineered nucleases. 
As a second matter, Jolly et al disclosed that the vectors of the invention comprise 5’ and 3’ flanking regions for facilitating homologous recombination of the exogenous nucleic acid with the corresponding rearranged immunoglobulin gene (Figure 1, [0026], [0027], “the vectors disclosed herein facilitate replacement of the endogenous V(D)J rearrangement by introducing V, D, and/or J regions by homologous recombination”).

Applicant argues, and Dr. Batista declares (¶32), that Jolly's stated goal was the production of fully-human immunoglobulins (Jolly at [0116]), and to do so disclosed methods to revert V(D)JH regions in B cell lines to their "pro-B cell-like" DJH state (Jolly at [0122]). To do this, Jolly discloses simply introducing a replacement vector encoding the pro-B cell-like DJH region, flanked by homologous sequences upstream (5') and downstream (3') of the pro-B cell-like DJH region, by electroporation and then allowing homologous recombination to insert the pro-B cell-like DJH region into the B-cell line genome. Jolly at [0193]. This mechanism would not work to integrate an exogenous antibody into the receptor loci of a primary human B cell.
Applicant’s argument(s) has been fully considered, but is not persuasive. The instant claims do not prohibit the use of 5’ and 3’ regions of homology in order to promote homologous recombination in host primary human B cell. Furthermore, it is axiomatic that the replaced V(D)J regions naturally encode antibodies.

Applicant argues, and Dr. Batista declares (¶32), that the sequences upstream and downstream of a gene encoding a B-cell receptor in a primary human B cell are not known for any particular cell and would be different among the cells, so the Jolly method would not work in primary human B cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. Dr. Batista’s opinion is contradicted by the fact that, as evidenced by Kawasaki et al (Genome Research 5:125-135, 1995), those of ordinary skill in the art had already cloned the entire human immunoglobulin light chain locus, which is a component of the B cell receptor. Furthermore, the Human Genome Project was completed in the early 2000’s, at least 10 years prior to the effective filing date of the instant application. Thus, those of ordinary skill in the art have long-known the sequences of the human immunoglobulin heavy chain loci and human immunoglobulin light chain loci, including the upstream and downstream elements, and have had immediate access to the publicly available genome databases to identify the sequences upstream and downstream of a gene encoding a B-cell receptor. Furthermore, Jolly clearly disclose 5’ and 3’ flanking sequences (Figure 1), and thus it is axiomatic that those of ordinary skill in the art previously possessed the necessary sequences upstream and downstream of a gene encoding a B-cell receptor, to wit, the immunoglobulin heavy and light chain loci.

Applicant argues, and Dr. Batista declares (¶33), that to perform HR, at least the exogenous sequence must be able to access the targeted locus. a phenomenon called "allelic exclusion" prevents access to some sequences of the V(D)JH region in a primary human B cell. In a primary human B cell, which is quiescent by nature, only one V(D)JH region allele is expressed and accessible as a functional product. Because only one V(D)JH region allele is expressed and accessible, the others are blocked, and the exogenous sequence would not be able 
Applicant’s argument(s) has been fully considered, but is not persuasive. The instant claims do not require that both alleles of the immunoglobulin heavy chain and/or immunoglobulin light chain be genetically modified. Rather, as evidenced by independent Claim 1, all that is required is the genomic modification of one locus, be it the immunoglobulin heavy chain or the immunoglobulin light chain.

Applicant argues, and Dr. Batista declares (¶34), that the variation in the V genes of primary human B cells raises another issue not addressed in Jolly. For HR to occur, the exogenous sequence must have flanking regions that are homologous to the target locus. These flanking regions of homology allow the exogenous sequence to properly align itself such that the sequence is integrated into the correct location. In a cell line of Jolly, the V(D)JH region is constant-every single cell has the same sequence. Thus, it is possible to design an exogenous sequence that has flanking regions that will match up with this known V(D)JH region in the cell line. In contrast, primary human B cells have a wide variation of V, D, and J gene segments in the V gene. This wide variation in the V gene of a primary human B cell effectively prevents designing flanking regions of an exogenous sequence targeting the V gene as Jolly does because it would not be known which combination and arrangement of V, D, and J gene segments exists in any given primary human B cell. Jolly does not disclose how one would effectively target the V gene in a primary human B cell given this variability because Jolly is only concerned with targeting the V gene in a cell line, in which every cell has the exact same V gene.
Applicant’s argument(s) has been fully considered, but is not persuasive. While it is understood that the combination of V(D)J upon rearrangement will vary between cells, such rearrangements and sequence variations are internal to the locus and do not vary the sequences 5’ upstream and/or 3’ downstream of the rearranged immunoglobulin loci. Thus, the ordinary artisan would know what 5’ upstream and/or 3’ downstream flanking sequences to use in order to promote homologous recombination, as disclosed by Jolly.

Applicant argues, and Dr. Batista declares (¶37), that each of Hung, Wu, and Greiner each disclose the need for some sort of B cell activation cocktail in order to make homologous recombination in a primary human B cell work. As of April 2015, such an activation cocktail had "not been found." This is not to say that just not any activation cocktail could work, to the contrary, significant experimentation was required to find an activation cocktail that would work at all, and even then these pioneers in the field did not land on the same one.
Applicant’s argument(s) has been fully considered, but is not persuasive. As discussed above, the instant claims do not require the use of any specific B cell activation cocktail in order to activate primary human B cells. Furthermore, Jolly need not disclose that which was known by the ordinary artisan in the art, e.g. that one can stimulate the proliferation of primary human B cells, which are in a resting state, by simply activating them with agents such as TPA and/or ionomycin (Roifman et al, Pilon et al), whereby activating B cells was previously recognized to enhance transfection of said primary human B cells (Pilon et al). 


Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the instant independent claim places no requirement as to how the genetic modification is made within the target locus. Rather, it is only dependent Claims 6-8 that recite the use of engineered nucleases. 
As a second matter, to the extent that the Cas9 did not appear to work in primary human B cells, but did in murine B cells and immortalized human B cells, such appears to be dependent upon active replication of the target host cells, as being activated by Greiner, and as argued by Applicant above. However, as discussed above, the instant claims do not require the use of any specific B cell activation cocktail in order to activate primary human B cells. Furthermore, Jolly need not disclose that which was known by the ordinary artisan in the art, e.g. that one can stimulate the proliferation of primary human B cells, which are in a resting state, by simply activating them with agents such as TPA and/or ionomycin (Roifman et al, Pilon et al), whereby activating B cells was previously recognized to enhance transfection of said primary human B cells (Pilon et al). 

Applicant argues, and Dr. Batista declares (¶39), that Greiner also discloses the optimizing of a number of different conditions to achieve successful gene editing including the number of days of activation both before and after transfection and the proper Cas9:gRNA:HR template ratio. Id. at 371. Even with optimization, initial data showed that "the efficiency of editing was rather low, as was cell viability following activation and electroporation
Applicant’s argument(s) has been fully considered, but is not persuasive. As discussed above, the instant claims place no degree of efficiency. All that is required is to create just one genetically modified cell. Furthermore, Applicant has not established that the act of optimization constitutes “undue experimentation”. 

Applicant argues, and Dr. Batista declares (¶42), that Jolly does not disclose any means to effectuate a cut in the B cell genome, using a cutting nuclease for example. 
Applicant’s argument(s) has been fully considered, but is not persuasive. As discussed above, the instant independent claim places no requirement as to how the genetic modification is made within the target locus. Rather, it is only dependent Claims 6-8 that recite the use of engineered nucleases. Jolly et al disclosed that the vectors of the invention comprise 5’ and 3’ flanking regions for facilitating homologous recombination of the exogenous nucleic acid with the corresponding rearranged immunoglobulin gene (Figure 1, [0026], [0027], “the vectors disclosed herein facilitate replacement of the endogenous V(D)J rearrangement by introducing V, D, and/or J regions by homologous recombination”).

Applicant argues, and Dr. Batista declares (¶42), that the preference for naturally occurring DNA sequences that Jolly uses to his advantage to revert a V(D)JH region back to a pro-B cell-like DJH region, would serve to maintain the existing endogenous B cell receptor sequences preferentially over any exogenous sequence introduced through a plasmid or by cell 
Applicant’s argument(s) has been fully considered, but is not persuasive. Jolly disclosed that the exogenously provided V, D, and/or J regions that replace the endogenous V(D)J rearranged immunoglobulin gene [0012], and thus it is axiomatic that the genetic modification does not ‘maintain the existing endogenous B cell receptor sequences’ as argued by Dr. Batista. Furthermore, Applicant has provided no objective evidence that the exogenously provided V, D, and/or J regions that replace the endogenous V(D)J rearranged immunoglobulin gene [0012] are incapable of expressing an antibody encoded by said exogenously provided sequences, such that only the endogenous B cell receptor sequences are preferentially expressed. Jolly clearly disclose the recombined B cell receptor locus will be express an immunoglobulin heavy and/or light chain [0012], so as to generate libraries of immunoglobulin expressing cells [0128].

Applicant argues, and Dr. Batista declares (¶43), that the Examiner’s prior citation of Bovia et al (2003), Coughlin et al (2003), and Frecha et al (2010) demonstrate the ability of the ordinary artisan to successfully introduce an exogenous sequence of interest into a primary human B cell, but do not teach the successful insertion of an exogenous sequence into a specific locus in a primary human B cell. 
Applicant’s argument(s) has been fully considered, and is persuasive, in part. Applicant had previously argued that it was exceedingly difficult to transfect primary human B cells. The Examiner cited Bovia et al (2003), Coughlin et al (2003), and Frecha et al (2010) as evidence that the prior art contradicted Applicant’s argument. The Examiner did not assert or apply Bovia et al (2003), Coughlin et al (2003), and Frecha et al (2010) as having taught the successful insertion of an exogenous sequence into a specific locus in a primary human B cell. 

Applicant argues, and Dr. Batista declares (¶44), that Craig discloses isolating antibodies from non-human mammals and does not disclose any methods for genetically editing primary human B cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. Claim 57 recites wherein one or more B cell receptor loci comprises a locus upstream of a recombined variable region. Jolly disclosed the exogenous nucleic acid insertion is upstream or at the IGV3-34 locus (Figure 1). Craig et al is provided as evidence that the IGV4-34 locus is upstream of IGHV3-23 (Figure 1).

Applicant argues, and Dr. Batista declares (¶45) that Jolly does not disclose a reduction to practice of specifically integrating an exogenous sequence at the B receptor loci. Dr. Batista is not aware of any publication prior to Greiner (2019), Hung (2018), and Wu (2018) successfully integrating an exogenous sequence into the genome of primary human B cells. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, it is possible to make a 35 U.S.C. 102 rejection even if the reference does not itself teach one of ordinary skill how to practice the invention, i.e., how to make or use the article disclosed. If the reference teaches every claimed element of the article, secondary evidence, such as other patents or publications, can be cited to show public possession of the method of making and/or using. In re Donohue, 766 F.2d at 533, 226 USPQ at 621. In the instant case, the Examiner has not argued or cited that Jolly disclosed a working example in which 
As a second matter, the instant claims do not require the use of any specific B cell activation cocktail in order to activate primary human B cells. As discussed above, those of ordinary skill in the art had long-recognized (at least 28 years(!) before the effective filing date of the instant application) that one can stimulate the proliferation of primary human B cells, which are in a resting state, by simply activating them with agents such as TPA and/or ionomycin (Roifman et al, Pilon et al), whereby activating B cells was previously recognized to enhance transfection of said primary human B cells (Pilon et al). 
Thus, it is considered that the ordinary artisan was fully enabled to make the cells with no undue experimentation.

Applicant argues, and Dr. Batista declares (¶46), that a POSA thus would have no specific direction on how to make the claimed invention based on the disclosure of Jolly, and (¶47) a POSA starting with the disclosure of Jolly would have had to overcome these same significant obstacles, without any direction of the solutions to these obstacles. Years of experimentation would have been required, the outcome of any particular experiment being unpredictable.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant is respectfully reminded that the cited references should not be read in a vacuum. The ordinary artisan is not dependent solely upon the disclosure of Jolly. Rather, it is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It is proper to consider what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.


Applicant argues, and Dr. Batista declares (¶48), that primary human B cells do not naturally proliferate, and so a method to activate them needed to be identified or invented in order to effectuate homologous recombination.
Applicant’s argument(s) has been fully considered, but is not persuasive. The instant claims do not require the use of any specific B cell activation cocktail in order to activate primary human B cells. As discussed above, those of ordinary skill in the art had long-recognized (at least 28 years(!) before the effective filing date of the instant application) that one can stimulate the proliferation of primary human B cells, which are in a resting state, by simply activating them with agents such as TPA and/or ionomycin (Roifman et al, Pilon et al), whereby activating B cells was previously recognized to enhance transfection of said primary human B cells (Pilon et al). 

Applicant argues, and Dr. Batista declares (¶48), that all of Hung, Wu, and Greiner confirm that a particular form of primary B cell activation cocktail was required in order to make homologous recombination in a primary human B cell work.
Applicant’s argument(s) has been fully considered, but is not persuasive. Dr. Batista’s statement contradicts (¶37) stating that “each uses a different cocktail”. If a “particular form of primary B cell activation cocktail” is, in fact, required, and yet each of Hung, Wu, and Greiner each use a different cocktail, then Dr. Batista does not clearly articulate exactly what agent(s) of the cocktail is required in order to make homologous recombination in a primary human B cell work. Rather, it appears that any agent sufficient to activate the primary human B cells will be minimally sufficient. The Examiner further notes that while Greiner et al teach that 30+ activating conditions were tested, they do not show the data evidencing the corresponding degree of efficiency for each activating condition (pg 370, “HR is Achieved in Primary Human B Cells”). Rather, they only speak to one condition as being “the best activation and viability”, which clearly indicates other activating conditions also worked, just not as well as their “best” condition.

Applicant argues, and Dr. Batista declares (¶48), that in each of these 30 experiments (of Greiner), it would have been unpredictable whether any would succeed in creating conditions adequate for HR in a primary B cell without killing the cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. While it is acknowledged that one would not know the absolute result achieved by the different cytokines, TLR agonists and/or CD40 ligation conditions per Greiner et al until actually performing the experiment, such being an empirical observation/determination, having to test 30 conditions of agents known to activate B cells to find “the best activation and viability” does not evidence “undue experimentation”. Rather, such appears to fall within the realm of “routine experimentation” within the relevant field of art.


Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Dr. Batista does not explicitly articulate exactly how many months and/or years fall within “routine experimentation” as opposed to how many months and/or years objectively constitutes “undue experimentation”. For example, does 6 months fall within “routine experimentation”; whereas, 9 months constitutes “undue experimentation”? Does 1 year fall within “routine experimentation”; whereas, 2 years constitute “undue experimentation”? Does 5 years fall within “routine experimentation”; whereas, 7 years constitute “undue experimentation”?
As a second matter, Bovia et al do not speak to a problem of identifying “an activation cocktail”, nor one that is “useful for HR in a primary B cell”. In fact, Bovia et al is silent on “cocktail” and “homologous recombination”. Furthermore, even though Bovia et al refer to the problem of “a potent mitogen…has not been found” in the background information (Introduction), Bovia et al solve the problem of successful stimulation/activation of B cells (pg 1728, col. 2, “Efficient transduction of T-cell-stimulated B cells…”) and/or the use of an agent to promote B cell activation so as to increase the transduction of B cells (pg 1728, col. 2, “B-cell activation with CD40 ligand, “B-cell activation with EBV”; pg 1728, col. 1, “This maintained vigorous B-cell proliferation...”; Figure 5, primary B-cell transduction). 
As a third matter, Bovia et al speaks to the use of an agent to promote B cell activation so as to increase the transduction of B cells (pg 1728, col. 2, “Efficient transduction of T-cell-stimulated B cells…”; pg 1728, col. 1, “This maintained vigorous B-cell proliferation...”). As discussed above, those of ordinary skill in the art had long-recognized (at least 28 years(!) before the effective filing date of the instant application) that one can stimulate the proliferation of primary human B cells, which are in a resting state, by simply activating them with agents such as TPA and/or ionomycin (Roifman et al, Pilon et al), whereby activating B cells was previously recognized to enhance transfection of said primary human B cells (Pilon et al). Thus, the prior art clearly evidences that the ordinary artisan was already in possession of various art-recognized means by which primary human B cells can be activated, and thereby promote B cell proliferation, so as to improve the introduction of the artisan’s nucleic acid of interest into said activated B cells. 
As a fourth matter, per Ex parte Richard J. McCann, 2008-0785, May 29, 2008, establishing long-felt need requires objective evidence that an art-recognized problem existed in the art for a long period of time without solution. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. Orthopedic Equipment Co. v. All Orthopedic Appliances, Inc., 707 F.2d 1376 (Fed. Cir. 1983); see also In re Gershon, 372 F.2d 535,539 (CCPA 1967). Second, the long-felt need must not have been satisfied by another before the invention by applicant. Newel1 Companies v. Kenney Mfg. Co., 864 F.2d 757,768 (Fed. Cir. 1988) ("[O]nce another supplied the key element, there was no long-felt need or, indeed, a In re Cavanagh, 436 F.2d 491 (CCPA 1971). "[L]ong-felt need is analyzed as of the date of an articulated identified problem and evidence of efforts to solve that problem." Texas Instruments, Inc. v. ITC, 988 F.2d 1165, 1178 (Fed. Cir. 1993).	
The Batista declaration submitted by Applicant demonstrates only that the need for a solution to the articulated problem, an activation cocktail useful for homologous recombination (HR) in a primary B cell, existed as of April 3, 2015, the date on which the provisional application 62/142,882 was filed. This is not evidence of a "long-felt" need nor does it evince that the need was a persistent one in the art. Orthopedic Equipment, 707 F.2d 1376; see also In re Gershon, 372 F.2d at 539. 
Dr. Batista has proffered no persuasive evidence that others in the technological art had made attempts to solve the articulated problem “an activation cocktail”, e.g. as asserted for at least 15 years, and failed.
Dr. Batista has proffered no persuasive evidence that others in the technological art had made attempts to solve the articulated problem “useful for homologous recombination in a primary B cell”, e.g. as asserted for at least 15 years, and failed.
Dr. Batista has proffered no persuasive evidence that others in the technological art had made attempts to solve the articulated problem “homologous recombination in a primary B cell”, e.g. as asserted for at least 15 years, and failed.
Dr. Batista does not provide objective evidence of exactly how many “countless researchers” have been looking for said solution, and thus the Examiner is uncertain how to interpret and evaluate “countless”. Rather, all that is provided are the researchers who authored the post-filing publications of Hung et al, Wu et al, and Greiner et al. But, one can readily count these individuals, and the post-filing publications themselves do not articulate the numerical value of researchers who have been looking for said solution(s), and failed. Rather, it appears “countless” does not mean an enormous multitude of researchers, but merely that one simply does not know the numerical value, be it large or small, of how many researchers who have actually been trying to solve the articulated problem “an activation cocktail” and/or the articulated problem “useful for homologous recombination in a primary B cell”. There is no objective evidence of this numerical value that everyone can point to as basis.
Upon review of all of the evidence of long-felt need submitted by the Appellant we have no idea of exactly when the articulated problem, viz, “an activation cocktail” and/or “useful for homologous recombination in a primary B cell”, was first identified. As such, we have no way of knowing just how long the need for a solution to the problem existed. "[L]ong-felt need is analyzed as of the date of an articulated identified problem and evidence of efforts to solve that problem." Texas Instruments, Znc. v. ZTC, 988 F.2d 1165, 1178 (Fed. Cir. 1993).

Applicant argues, and Dr. Batista declares (¶50), that a POSA would have needed to invent some way to cut the B cell's DNA at the targeted locus. While various methods had shown to be successful on other cell types, such as primary T cells, as of April 2015, there had yet to be a publication of how to do it in primary human B cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, and as discussed above, the instant independent claim places no requirement as to how the genetic modification is made within the target locus. Rather, it is only dependent Claims 6-8 that recite the use of engineered nucleases. Jolly et al disclosed that the vectors of the invention comprise 5’ and 3’ flanking regions for facilitating homologous 
As a second matter, it is possible to make a 35 U.S.C. 102 rejection even if the reference does not itself teach one of ordinary skill how to practice the invention, i.e., how to make or use the article disclosed. If the reference teaches every claimed element of the article, secondary evidence, such as other patents or publications, can be cited to show public possession of the method of making and/or using. In re Donohue, 766 F.2d at 533, 226 USPQ at 621. In the instant case, the Examiner has not argued or cited that Jolly disclosed a working example in which homologous recombination was performed in primary human B cells. Rather, the Examiner points to where Jolly et al disclosed that the vectors of the invention comprise 5’ and 3’ flanking regions for facilitating homologous recombination of the exogenous nucleic acid with the corresponding rearranged immunoglobulin gene (Figure 1, [0026], [0027], “the vectors disclosed herein facilitate replacement of the endogenous V(D)J rearrangement by introducing V, D, and/or J regions by homologous recombination”). Thus, the problem to solve by the ordinary artisan is to introduce the vector of Jolly into the primary human B cell. Jolly disclosed the genetic constructs, e.g. chromosomes, may be introduced into the cell by various methods known in the art [0029, 154]. Gresch et al (Methods 33: 151-163, 2004) taught the use of nucleofection technology to introduce the artisan’s nucleic acid molecule of interest into many different primary human cells, including primary human B cells (Table 1, “Reproducibility of the nucleofection of human primary cells”). Placantonakis et al (Stem Cells 27: 521-532, 2009) taught that bacterial artificial chromosomes (BACs) may be readily introduced into the target host cell via nucleofection (pg 522, col.1, Materials and Methods). Those of ordinary skill in the art previously recognized that nucleofection is an efficient means to introduce the artisan’s nucleic acid molecule into primary B cells (Gresch et al) and that nucleofection can be predictably practiced with nucleic acid molecules as large as artificial chromosomes (Placantonakis et al). 
As a third matter, the instant claims do not require the use of any specific B cell activation cocktail in order to activate primary human B cells. As discussed above, those of ordinary skill in the art had long-recognized (at least 28 years(!) before the effective filing date of the instant application) that one can stimulate the proliferation of primary human B cells, which are in a resting state, by simply activating them with agents such as TPA and/or ionomycin (Roifman et al, Pilon et al), whereby activating B cells was previously recognized to enhance transfection of said primary human B cells (Pilon et al). 
Thus, it is considered that the ordinary artisan was fully enabled to make the cells with no undue experimentation.
As a fourth matter, Ando et al (U.S. 2008/0159996), cited below, disclosed the use of site-specific nucleases, e.g. zinc finger nucleases [0007-14], to introduce targeted genomic modifications in primary B lymphocytes, e.g. peripheral blood mononuclear cells [0016, 122], e.g. targeting the human CCR5 locus in primary human cells ([0150-153], Example 12). Thus, it is clear that the ordinary artisans previously conceived of using engineered nucleases to site-specifically modify the genome of primary B cells. 

Applicant argues, and Dr. Batista declares (¶50, that there were many different possible ways to cut DNA, including Cas9, TALENs, ZFNs, and I-CreI-based meganucleases, each one 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, and as discussed above, the instant independent claim places no requirement as to how the genetic modification is made within the target locus. Rather, it is only dependent Claims 6-8 that recite the use of engineered nucleases. Jolly et al disclosed that the vectors of the invention comprise 5’ and 3’ flanking regions for facilitating homologous recombination of the exogenous nucleic acid with the corresponding rearranged immunoglobulin gene (Figure 1, [0026], [0027], “the vectors disclosed herein facilitate replacement of the endogenous V(D)J rearrangement by introducing V, D, and/or J regions by homologous recombination”).
As a second matter, to the extent that Dr. Batista asserts that finding an appropriate nuclease, vector, and reaction conditions would be a significant endeavor that could require an indeterminate number of experiments, and thus establishes “undue experimentation”, the Examiner notes that the instant specification fails to provide the necessary information Dr. Batista declares to be necessary for enablement, as it pertains to the instantly recited generic engineered nuclease (Claim 6), the ZFN, meganuclease, and TALEN (Claim 7), and the Cpf1, C2c1, C2c3, c2c3 nucleases/nickases (Claim 8). Thus on its face, Dr. Bastista is essentially admitting the breadth of Claims 6-8 are simply not enabled by the instant specification, as it does not make up for the deficiencies of the prior art, as each one would have been a candidate to be tested, and each one represents a genus of nucleases, of which there are many species and permutations. A nuclease sequence would need to be developed that would not have significant off-target effects. There are specific requirements regarding concentration and timing that would need to be determined for each nuclease. A vector suitable for introducing the nuclease into the cell would need to be developed, and not all vectors would necessarily be suitable for all nucleases. Each of these choices would need to be compatible with the activation conditions described above, and each of these choices could lead to killing the cell. Thus, finding an appropriate nuclease, vector, and reaction conditions would be a significant endeavor that could require an indeterminate number of experiments, the results of which could not have been predicted, which [Dr. Batista] personally would consider "undue" within the legal framework of enablement.
Rather, the only reduction to practice disclosed in the working examples of the instant specification is the use of Cas9/guide RNA RNPs.


Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant is respectfully reminded that the cited references should not be read in a vacuum. The ordinary artisan is not dependent solely upon the disclosure of Jolly. Rather, it is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It is proper to consider what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
It is possible to make a 35 U.S.C. 102 rejection even if the reference does not itself teach one of ordinary skill how to practice the invention, i.e., how to make or use the article disclosed. If the reference teaches every claimed element of the article, secondary evidence, such as other patents or publications, can be cited to show public possession of the method of making and/or using. In re Donohue, 766 F.2d at 533, 226 USPQ at 621. 
In the instant case, Jolly et al disclosed that the vectors of the invention comprise 5’ and 3’ flanking regions for facilitating homologous recombination of the exogenous nucleic acid with the corresponding rearranged immunoglobulin gene (Figure 1, [0026], [0027], “the vectors disclosed herein facilitate replacement of the endogenous V(D)J rearrangement by introducing V, D, and/or J regions by homologous recombination”). 
Groden et al (PNAS 87: 4315-4319, 1990) is considered relevant prior art for having taught that those of ordinary skill in the art previously recognized (25 years(!) prior to the effective filing date of the instant application) that the cell machinery that provides homologous recombination is inherently and naturally functional in proliferating human B cells (Title). 
Similarly, Speck et al (J. General Virology 80: 2193-223, 1999) is considered relevant prior art for having taught that those of ordinary skill in the art previously recognized (15 years(!) prior to the effective filing date of the instant application) that the cell machinery that provides homologous recombination is inherently and naturally functional in proliferating human B cells so as to intentionally insert the artisan’s transgene of interest at a site-specific location via the use of homologous recombination mechanism (pg 2194, col. 2, “Insertion of a…..cassette by homologous recombination into the LMP2 locus”; Figure 1).
Thus, the ordinary artisans previously possessed the nexus of the scientific and technical concepts of using homologous recombination to introduce the desired exogenous nucleic acid into a site-specific, targeted genomic locus in human B cells. 

by simply activating them, thereby stimulating proliferation (pg 1050, col. 2, Discussion, “the transfection efficiency achieved with the activated human primary B cells was comparable to that reported for human lymphoblastoid cell lines”, “[A] significant finding in the present study is that resting unactivated B cells are also competent in taking up DNA”).
Similarly, Roifman et al (Eur. J. Immunol. 17: 701-706, 1987) taught that that those of ordinary skill in the art previously recognized (at least 28 years(!) before the effective filing date of the instant application) that one can stimulate the proliferation of primary human B cells, which are in a resting state, by simply activating them (Abstract, “the combination of TPA and ionomycin is a potent inducer of B cell proliferation”; pg 702, col. 2, Results 3.1 “TPA is mitogenic for B cells”; Figure 1).
The ordinary artisans previously possessed the scientific concepts regarding the phenomenological nexus of homologous recombination and the proliferation status of human B cells. 
The ordinary artisans previously successfully reduced to practice the technical solutions to activate quiescent primary human B cells into proliferating primary human B cells. 
Thus, the ordinary artisans previously possessed the nexus of the scientific and technical concepts of activating primary human B cells so as to promote cellular proliferation and enhance the introduction of the artisan’s nucleic acid of interest into the proliferating primary human B cells, whereby homologous recombination was previously recognized to be inherently and naturally functional/operational in proliferating primary human B cells. 

As for solving the problem of how to introduce the artisan’s nucleic acid molecule of interest into the primary human B cells, while Jolly discloses such means as micro-cell mediated chromosome transfer, cell fusion, microinjection [0029, 154], Jolly does not require any particular means ([0029, 154], “including, but not limited to”), leaving that up to the ordinary artisan by various methods known in the art. 
As discussed above, Gresch et al (Methods 33: 151-163, 2004) taught the use of nucleofection technology to introduce the artisan’s nucleic acid molecule of interest into many different primary human cells, including primary human B cells (Table 1, “Reproducibility of the nucleofection of human primary cells”). 
Placantonakis et al (Stem Cells 27: 521-532, 2009) taught that bacterial artificial chromosomes (BACs) may be readily introduced into the target host cell via nucleofection (pg 522, col.1, Materials and Methods). 
Thus, those of ordinary skill in the art previously recognized, and successfully reduced to practice, the technical solutions to introduce the artisan’s nucleic acid molecule into primary B cells, e.g. that nucleofection is an efficient means (Gresch et al) and that nucleofection can be predictably practiced with nucleic acid molecules as small as an expression vector (1.6kb, 4.6kb, 14.7kb, Gresch et al, pg 154, col. 2), or as large as artificial chromosomes (150-250kb, Placantonakis et al, pg 522, col. 2). 

Thus, it is considered that the ordinary artisans had long-been in possession of, and successfully reduced to practice, the scientific concepts and technical solutions to make the instantly claimed cell with no undue experimentation.

The Batista Declaration under 37 CFR 1.132 filed December 17, 2019 has been considered. 
Applicant acknowledges the distinction between lymphocytes and lymphocyte cell lines noted by the Examiner with respect to paragraph [0033] of Jolly. However, Applicant argues, and Dr. Batista declares, that the Examiner's interpretation of this specific passage as applied to the claims is inconsistent with the disclosure of Jolly as a whole and with the state of the relevant art at the time. The resulting gene-edited product of Jolly is always an immortalized cell - not a primary human B cell. The actual gene editing of Jolly was carried out in immortalized cells, and the primary cells of Jolly were only used to create the immortalized cells that were gene edited. The cells produced by this fusion are always immortalized cells, and it is these immortalized cells that are gene-edited in Jolly - not primary human B cells as in the present application. Thus, the methods of Jolly would not produce a primary human B cell that is gene edited at the B cell receptor loci as recited in the claims.
Applicant’s argument(s) has been fully considered, but is not persuasive. Jolly disclose the preferred cells to be employed in the inventive methods to generate and prepare immunoglobulins (Abstract, [0012]) may be B lymphocytes (syn. primary B lymphocytes) or B lymphocyte cell lines [0033, 133], the method comprising the step of introducing into the cell a polynucleotide encoding V, D, and/or J regions of an immunoglobulin heavy and/or light chain [0012]. 
Jolly disclose the polynucleotide may be introduced into the cell using plasmid vectors [0024-25, 27, 140, 143] or cell fusion [0029]. 
While the working examples of Jolly demonstrate the invention using lymphocyte cell lines or immortalized lymphocytes, it is possible to make a 35 U.S.C. 102 rejection even if the reference does not itself teach one of ordinary skill how to practice the invention, i.e., how to make or use the article disclosed. The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). 
In the instant case, as discussed above, Bovia et al (Blood 101: 1727-1733, 2003), Coughlin et al (Cancer Biol. & Therapy 2(5): 466-470, 2003), and Frecha et al (Mol. Therapy 
Thus, it is considered that there is no undue experimentation. 

Applicant argues, and Dr. Batista declares, that the Jolly procedure requires an abundance of cells created by culturing immortalized cell lines. See Jolly at [0047].
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, [0047] of Jolly is only one exemplary demonstration of genetically modifying the lymphocyte cell line. [0047] is not a disclosed requirement of the inventive method. 
As a second matter, the instant claims place no requirement onto the minimal cells needed, nor maximal cells to use, in order to yield the claimed genetically modified primary human B cell. 

Applicant argues, and Dr. Batista declares, that the Jolly procedure also requires rapidly dividing cells to permit the gene editing and selection.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Applicant has not articulated where the disclosed primary B cells [0033, 133] are required to be rapidly dividing to permit the gene editing and selection. [0047] of Jolly is only one exemplary demonstration of genetically modifying the lymphocyte cell line. However, the invention method disclosed by Jolly is not limited solely to the Ramos lymphocyte cell line of [0047]. 
As a second matter, as discussed above, Frecha et al (Mol. Therapy 18(10): 1748-1757, 2010) is considered relevant prior art for having taught a novel lentiviral psuedotype vector that allows the ordinary artisan to transduce the artisan’s gene of interest into quiescent primary human B cells. 

Applicant argues, and Dr. Batista declares, that the number of cells in Jolly which are actually edited as desired is only a small fraction of immortalized cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. The instant claims place no requirement onto the minimal number of cells, nor minimal value of genetic modification efficiency, with which to produce the instantly claimed genetically modified primary human B cell. 

Applicant argues, and Dr. Batista declares, that prior to the present invention, there was no method taught in the prior art for producing a primary human B cell genomically modified by transgene insertion at the B cell receptor loci as in the claimed invention.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner respectfully disagrees with Applicant, as Jolly disclose an isolated primary human B cell [0033] (B lymphocytes, as opposed to B lymphocyte cell lines) genomically modified to comprise a nucleic acid encoding an exogenous antibody and a marker [0026], wherein the exogenous nucleic acid replaces the portion of the chromosome that corresponds to the endogenous B cell receptor locus [0028]. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	Claims 1-4, 9-11, and 53-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jolly (U.S. 2004/0156832) in view of Hyde et al (U.S. 2013/0164277) and Craig et al (U.S. Patent 8,883,150). 
Determining the scope and contents of the prior art.
Claim interpretation: Claim 1 is directed to an isolated primary human B cell, comprising one or more genomic modifications, wherein said one or more genomic modifications comprise one or more nucleic acid sequence insertions at one or more B cell receptor loci, the one or more nucleic acid sequence insertions encoding an exogenous antibody and a marker, and wherein said B cell expresses the exogenous antibody. The instant specification discloses that the genomically modified B cells may be deleted for the gene encoding the endogenous B cell receptor and comprise an inserted gene encoding a therapeutic antibody [00012], whereby genomic insertion at B cell multiple receptor loci was accomplished, which demonstrates the ability to replace the entire variable fragment of antibody [000259], as also illustrated in Figure 1C. 
	With respect to Claim 1, Jolly disclose an isolated primary human B cell [0033] (B lymphocytes, as opposed to B lymphocyte cell lines) genomically modified to comprise a nucleic acid encoding an exogenous antibody and a marker [0026], wherein the exogenous nucleic acid replaces the portion of the chromosome that corresponds to the endogenous B cell receptor locus [0028]. 
With respect to Claim 2, Jolly disclose wherein the exogenous nucleic acid replaces the portion of the chromosome that corresponds to the endogenous B cell receptor locus [0028], and thus it is axiomatic that said B cell does not express its endogenous B cell receptor. 
With respect to Claims 9-10, Jolly disclose a population of genomically modified lymphocytes descended from genomically modified primary B lymphocyte [0037], e.g. as used for screening the cell library expressing immunoglobulins in the context of B cell receptors [0166, 170], or subsequent mutagenesis [0174]. Jolly disclose the clones producing the highest titre of antibody are expanded and frozen for future use ([0164], “the resulting libraries can be frozen down for long-term storage in unexpanded or expanded forms”; [0245] “antibody libraries are expanded by culturing the…cells in complete medium”).
Jolly does not disclose a pharmaceutical composition comprising a population of genetically modified B cells descended from the genetically modified primary human B cells. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 9-11, Hyde et al is considered relevant prior art for having disclosed a pharmaceutical composition comprising the genetically modified B cells ([0009, 90], claim 52), as said genetically modified B cells may be administered to a patient. Hyde et al disclosed the engineered B cells expressing the antibody transgene may be expanded and used for adoptive cell therapy of the patient [0089, 112]. 
Hyde et al disclosed an isolated, an isolated B cell [0008], comprising one or more genomic modifications, wherein said genomic modification comprises inserting a nucleic acid sequence encoding an exogenous antibody [0005], wherein said B cell expresses the exogenous antibody, and wherein said B cell may be a human B cell [0037, 82], Hyde et al disclosed a population of genetically modified lymphocytes are expanded in vitro [0039, 116], and thus necessarily are descended from the isolated human B cell. 
The instant specification fails to disclose when a culture of B cells descended from primary B cells (directly obtained from the patient/subject) is no longer considered a primary cell, but rather a cell line, during the course of propagating said B cells in tissue culture. The instant claims do not limit the cell passage number or population doublings of the descended B cells, nor exclude the immortalization of the genetically modified primary B cells (arising naturally during cell culture or via the subsequent introduction of an immortalizing gene) to thus generate the descended cells. 
The instant specification discloses the population of genetically modified B cells may be used to secrete therapeutic antibodies [0003, 60]. Hyde et al disclosed the genetically modified B cells obtained from a patient are also used for the production of therapeutic antibodies (Example 2, [0081-82]). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cell biology and the creation of transgenic cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple  Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 
	 
Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at a pharmaceutical composition comprising genetically modified B cells, as disclosed by Hyde et al, with a reasonable expectation of success because Jolly et al disclosed the genetically modified B cells expressing a heterologous therapeutic antibody may be useful for the treatment of disease (Abstract) and Hyde et al disclosed said genetically modified B cells expressing the exogenous antibody may be used in a pharmaceutical composition comprising the genetically modified B cells ([0088, 90], claim 52), as said genetically modified B cells may be administered to a patient.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 53, Jolly disclose wherein the exogenous nucleic acid replaces the portion of the chromosome that corresponds to the endogenous B cell receptor locus [0028], and thus it is axiomatic that said B cell comprises a deletion of the one or more portions of the endogenous B cell receptor. 
With respect to Claim 3, Jolly disclose the genomically modified B cells are able to secrete the exogenous antibody ([0179], Example 8). 
With respect to Claim 4, Jolly disclose the exogenous antibody is specific for Rhesus factor (Example 4). 
With respect to Claim 54, Jolly disclose the exogenous nucleic acid insertions encode light and heavy chains of the exogenous antibody ([0028], “immunoglobulin heavy and/or light chain”). 
With respect to Claim 55, Jolly disclose the one or more B cell receptor loci comprise at least one B cell receptor light chain locus and a B cell receptor heavy chain locus, thus replacing the corresponding B cell receptor loci in chromosome 2, 14 and/or 22, respectively [0028]. 
With respect to Claim 56, Jolly disclose the B cell receptor loci may be the V, D, and/or J regions of the immunoglobulin heavy and/or light chains [0012]. 
With respect to Claims 57-58, Jolly disclose the exogenous nucleic acid insertion is upstream of or at the IGV4-34 locus (Figure 1, 5’ flanking region which facilitates homologous 
With respect to Claims 59-60, Jolly disclose the exogenous nucleic acid insertion is downstream of or at the IGHJ6 locus (Figure 1, 3’ flanking region which facilitates homologous recombination of the antibody regions [0026]).
With respect to Claim 61, Jolly disclose the marker may be a selectable marker [0026]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Hyde does not disclose an isolated primary human lymphocyte expanded from an isolated primary B cell or a population of isolated primary human lymphocytes expanded from an isolated primary B cell.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Jolly disclose the clones producing the highest titre of antibody are expanded and frozen for future use ([0164], “the resulting libraries can be frozen down for long-term storage in unexpanded or expanded forms”; [0245] “antibody libraries are expanded by culturing the…cells in complete medium”). Hyde et al disclosed the engineered B cells expressing the antibody transgene may be expanded and used for adoptive cell therapy of the patient [0089, 112]. 

4. 	Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jolly (U.S. 2004/0156832) in view of Hyde et al (U.S. 2013/0164277), and Craig et al (U.S. Patent 8,883,150), as applied to Claims 1-4, 9-11, and 53-61 above, and in further view of Ando et al (U.S. 2008/0159996).
Determining the scope and contents of the prior art.
Jolly disclose the genomic modifications are accomplished using a recombinase, to wit, Rag-1 and/or Rag-2 [0042, 158-159].
Neither Jolly nor Hyde et al disclose the genomic modifications are accomplished using a nuclease. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 5, Ando et al is considered relevant prior art for having disclosed the use of site-specific nucleases, e.g. zinc finger nucleases [0007-14], to introduce targeted genomic modifications in primary B lymphocytes, e.g. peripheral blood mononuclear cells [0016, 122].

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.

It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 6, Ando et al disclosed the nuclease is an engineered nuclease (Table 1). 
With respect to Claim 7, Ando et al disclosed the nuclease is a zinc finger nuclease (ZFN) (Abstract, Figure 1).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Ando et al do not cure the defect of Jolly, Hyde et al, nor Craig et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Jolly, Hyde et al, and Craig et al are discussed above and incorporated herein. Applicant does not contest the teachings of Ando et al as applied to the obviousness to substitute a recombinase, as disclosed by Jolly, with an engineered nuclease to promote insertion of the artisan’s exogenous nucleic acid with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

5. 	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jolly (U.S. 2004/0156832) in view of Hyde et al (U.S. 2013/0164277), Craig et al (U.S. Patent 8,883,150), and Ando et al (U.S. 2008/0159996), as applied to Claims 1-7, 9-11, and 53-61 above, and in further view of Gregory et al (U.S. 2014/0301990; priority to March 21, 2013). 
Determining the scope and contents of the prior art.
Neither Jolly, Hyde et al, nor Ando et al disclose the genomic modifications are accomplished using a CRISPR/Cas nuclease.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 8, Gregory et al is considered relevant prior art for having disclosed the use of engineered nucleases to genomically modify T cell receptor loci in T lymphocytes [0014], wherein the cells may be primary lymphocytes (PBMCs), or primary T lymphocytes [0184], and wherein the engineered nuclease may be a ZFN, a TALEN, or a CRISPR/Cas nuclease [0015, 21]. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first engineered nuclease, e.g. ZFN, as disclosed by Ando et al, with a second engineered nuclease, e.g. CRISPR/Cas nuclease, as disclosed by Gregory et al, to promote insertion of the artisan’s exogenous nucleic acid with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Gregory et al do not cure the defect of Jolly, Hyde et al, nor Craig et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Jolly, Hyde et al, and Craig et al are discussed above and incorporated herein. Applicant does not contest the teachings of Gregory et al as applied to the obviousness to substitute a first engineered nuclease, e.g. ZFN, as disclosed by Ando et al, with a second engineered nuclease, e.g. CRISPR/Cas nuclease, as disclosed by Gregory et al, to promote insertion of the artisan’s exogenous nucleic acid with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first engineered nuclease, e.g. ZFN, with a second engineered nuclease, e.g. CRISPR/Cas nuclease, to promote insertion of the artisan’s exogenous nucleic acid because Gregory et al disclosed that the routineer may use either ZFN, TALEN, or CRISPR/Cas engineered nucleases to promote the artisan’s desired genomic modification at a predetermined chromosomal locus.

Conclusion
6. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633